PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/098,956
Filing Date: 5 Nov 2018
Appellant(s): KURTZ, Volker



__________________
GERRIT C. WINKEL
For Appellant


EXAMINER’S ANSWER





11/09/2021 for Office Action mailed on 04/28/2021.
Every ground of rejection set forth in the Office action dated 04/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 14-16, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dieter et al., (EP 2747466 A1, and herein after Dieter).
	Claim 10,
Dieter discloses a method for managing partially and/or incompletely loaded subscription data, (Fig. 1 ¶ [0043] see in particular providing the secure element 20 with a new or updated subscription profile, in which the reason why such a profile is loaded can obviously be because the present profile is not complete) which are supplied for a mobile device, (see 12 and 20 in figure 1) characterized by setting up a communication connection to a further device, (¶ [0046] according to which the secure element 20 establishes a connection to the subscription management server 42¶ ¶¶¶¶) ascertaining whether the partially and/or incompletely loaded subscription data are available on the further device, (¶ [0053] according to which the subscription management server 42 determines on the basis of the configuration of the mobile terminal 12 hardware, which subscription profiles are available) and carrying out a management action on the partially and/or incompletely loaded subscription data (¶ [0054 the mobile terminal 12 informs the subscription management sever 42 about a subscription profile selected whereupon a corresponding management action is triggered and carried out).  
Claim 11,
Dieter discloses wherein the communication connection is set up via a communication protocol, in particular TCP/IP, NFC, Bluetooth (secure elements, such as SIMs, eUICCs, UICCs and the like, which is expected to grow rapidly in the near future is M2M (machine-to-machine) communication, i.e. the communication between machines over a cellular communications network without human intervention, also called the Internet of things. In M2M communication data is automatically transmitted between many different types of machines equipped with a secure element in the form of a M2M module, such as TV systems, set top boxes, vending machines, vehicles, traffic lights, surveillance cameras, sensor devices, and the like ¶ [0003]).  
Claim 12,
Dieter discloses wherein the further device is a server, in particular a subscription management server, a content server, an LPA host, a discovery server, and a further mobile device in a connection with the mobile device (¶ [0048] and 42 in fig. 1…Based on this identification element IDse of the secure element 20 the subscription management server 42 can determine one or more appropriate subscription provisioning servers, for instance the subscription provisioning server 44, that have access, in particular).  

Claim 14,
Dieter discloses wherein the mobile device is a mobile telephone with a removable or inbuilt or integrated secure element, an M2M module, a vehicle with a telematics module and/or a tablet PC (Fig. 1 item 12 and 20).  
Claim 15,
Dieter discloses wherein an application is adapted to carry out the steps of the method (Fig. 1 item 22 the secure element 20 preferably comprises CPU 22 such that one application can be executed ¶ [0035]).  

Dieter discloses wherein the application is executable on the mobile device and/or a secure element of the mobile device (Fig. 1 shows item 12 having secured element 20 comprises CPU 22 such that one application can be executed, ¶ [0035]). 
	Claim 19, 
Dieter discloses the mobile device includes a fully loaded subscription, (¶ [0009], "providing a secure element of a mobile terminal with a subscription profile" comprises the complete exchange of an old subscription profile with a new subscription profile, the addition of a new subscription profile besides an already existing subscription profile as well as a partial exchange of an existing subscription profile which may be an update of the existing subscription profile).

Claim 21,
Dieter discloses a method for managing partially and/or incompletely loaded subscription data, which are supplied for a mobile device, (Fig. 1 ¶ [0043] see in particular providing the secure element 20 with a new or updated subscription profile, in which the reason why such a profile is loaded can obviously be because the present profile is not complete)characterized by setting up a communication connection from the mobile device to a further device, (Fig. 2 ¶ [0046] according to which the secure element 20 establishes a connection to the subscription management server 42 by sending hardware configuration and creating session key to the subscription management server 42 ¶ ¶¶¶¶) ascertaining whether the partially and/or incompletely loaded subscription data are available in a profile container on the further device, (¶ [0053] according to which the subscription management server 42 determines on the basis of the configuration of the mobile terminal 12 hardware, which subscription profiles are available)  and carrying out a management action on the partially and/or incompletely loaded subscription data in the profile container of the further device, (the secure element 20 proves to the subscription management server 42 that it is allowed to download a subscription profile. As used herein "downloading a subscription profile" can have the meaning of a complete exchange of an old subscription profile with a new subscription profile, the addition of a new subscription profile besides an already existing subscription profile as well as a partial exchange of an existing subscription profile with a new version of the existing subscription profile ¶ [0041]… the mobile terminal 12 has selected one of the available subscription profiles for subscription management server 42 is informed about the selected subscription profile (referred to in figure 2 as subscription profile SUB), which, in turn, forwards this information to the subscription provisioning server 44. Thus, both the subscription management server 42 and the subscription provisioning server 44 are informed about the subscription profile SUB selected by the user of the mobile terminal 12...) said management action comprising a deletion of the partially and/or incompletely loaded subscription data in the profile container of the further device (¶ [0009], "providing a secure element of a mobile terminal with a subscription profile" comprises the complete exchange of an old subscription profile with a new subscription profile, the addition of a new subscription profile besides an already existing subscription profile as well as a partial exchange of an existing subscription profile which may be an update of the existing subscription profile). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieter in view of Hsieh et al., (US 2014/0045463 A1, herein after Hsieh).
Claim 13,
Dieter does not disclose wherein the further device is a wearable device.
Hsieh discloses wherein the further device is a wearable device (Fig. 1 and 4 shows wearable device such as watch).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dieter by using the features, as taught by Hsieh in order to efficiently implement mobile related features into wearable devices.
Claim 20 encompass limitations that are similar to limitations of claim 10, except “wherein the management action comprises a deletion of the partially and/or incompletely loaded subscription data on the wearable device”. 
Dieter discloses wherein the management action comprises a deletion of the partially and/or incompletely loaded subscription data, (¶ [0009], "providing a secure element of a mobile terminal with a subscription profile" comprises the complete exchange of an old subscription profile with a new subscription profile, the addition of a new subscription profile besides an already existing subscription profile as well as a partial exchange of an existing subscription profile which may be an update of the existing subscription profile). 
 a wearable device.
Hsieh discloses wherein the further device is a wearable device (Fig. 1 and 4 shows wearable device such as watch).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dieter by using the features, as taught by Hsieh in order to efficiently implement mobile related features into wearable devices.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieter in view of Patel et al., (US 2005/0021592 A1, herein after Patel).
Claim 17,
Dieter does not disclose wherein the management action comprises a deletion of the partially and/or incompletely loaded subscription data.
Patel discloses wherein the management action comprises a deletion of the partially and/or incompletely loaded subscription data (The change in network user status information may be one of user activated, user deactivated, user deleted, user identifier code updated, user service screened and user service suppressed  [0011]).  
Claim 18,
Dieter does not disclose wherein the management action comprises a check and/or a change of the data, in particular of the settings, of the partially and/or incompletely loaded subscription data.
(The change in network user status information may be one of user activated, user deactivated, user deleted, user identifier code updated, user service screened and user service suppressed ¶ [0011]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dieter by using the features, as taught by Patel in order to robustly improved method of service provision in a communications network which mitigates at least one of the problems of known methods ¶ [0003].


(2) Response to Argument
Regarding Appellant’s argument A on page 8 of the Appeal Brief that Dieter does not disclose “carrying out a management action on the partially and/or incompletely loaded subscription data”.
However, Examiner respectfully disagree with Appellant.  Diester does disclose “carrying out a management action on the partially and/or incompletely loaded subscription data” as indicated in ¶ [0054]a subscription profile is selected corresponding to management action is triggered and carried out. It is interpreted that the management action performs selection and carries out the selection step on the subscription profile.  As per ¶ [0043] subscription profile can be new or updated.  Therefore, it is interpreted the subscription profile is updated because present profile and incomplete or partially loaded.  Further in ¶ [0041] it is indicated "downloading a subscription profile" can have 
 Regarding Appellant’s argument A on page 8 of the remarks with respect to independent claim 21,  that Dieter does not teach “said management action comprising a deletion of the partially and/or incompletely loaded subscription data in the profile container of the further device”.
However, Examiner respectfully argues that Dieter does teach “said management action comprising a deletion of the partially and/or incompletely loaded subscription data in the profile container of the further device” as indicated by Dieter in ¶ [0009] "providing a secure element of a mobile terminal with a subscription profile" comprises the complete exchange of an old subscription profile with a new subscription profile, the addition of a new subscription profile besides an already existing subscription profile as well as a partial exchange of an existing subscription profile which may be an update of the existing subscription profile.  It is interpreted as a subscription profile is completed exchanged of old profile with new profile, partially exchange/ updated of the profile is construed as a deletion of the old subscription profile and adding new subscription profile.
 Regarding Appellant’s argument A on page 10 of the remarks with respect to Dieter fails to establish anticipated of the claims and fails to make a prima facie case of obviousness. 
However, Examiner respectfully disagree with Appellant. Dieter does establish anticipated of the claims and makes a prima facie case of obviousness. A suggestion or 
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.
Regarding Appellant’s argument B.1 on page 11 of the remarks with respect to Independent claims 1, 20, and 21  a) method for managing partially and/or incompletely loaded subscription data, which are supplied for a mobile device, b) where it is further ascertained whether the partially and/or incompletely loaded subscription data are 
However, Examiner respectfully disagree with Appellant.  Dieter does teach regarding a) a method for managing partially and/or incompletely loaded subscription data, which are supplied for a mobile device,” as indicated by Dieter in Fig. 1 ¶ [0043] see in particular providing the secure element 20 with a new or updated subscription profile.  It is interpreted as the profile is required to be updated or replaced with new profile is because the present profile is incomplete or partially complete. 
Examine respectfully disagree with Appellant.  Diester does teach regarding b) “where it is further ascertained whether the partially and/or incompletely loaded subscription data are available on a further device or wearable device” as indicated by Dieter in ¶ [0053] according to which the subscription management server 42 determines on the basis of the configuration of the mobile terminal 12 hardware, which subscription profiles are available.  It is interpreted that management server 42 is a further device. Server 42 has capability of determining of availability of subscription data on the basis of determining configuration on the basis of hardware configuration of secure element or mobile terminal.
Examiner respectfully disagrees with Appellant.  Dieter does teach regarding c) a management action is carried out on the partially and/or incompletely loaded subscription data, as indicated by Dieter in ¶ [0054]a subscription profile is selected corresponding to management action is triggered and carried out. It is interpreted that the management action performs selection and carries out the selection step on the subscription profile.  As per ¶ [0043] subscription profile can be new or updated.  Therefore, it is interpreted 
Regarding Appellant’s argument C.1 and C.2 on page 17  and 22 that the Examiner’s obviousness rejection should be reversed.
However, Examiner respectfully disagree with Appellant.  A suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so. The Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97. See MPEP § 2141 and § 2143. 
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the 
 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473                                                                                                                                                                                                        
Conferees:
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473 

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.